Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 1 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 2 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 3 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 4 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 5 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 6 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 7 of 8
Case 18-13714-KHK   Doc 20   Filed 11/14/18 Entered 11/14/18 14:54:36   Desc Main
                             Document     Page 8 of 8
